IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RICHARD CURRY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3769

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Richard Curry, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.